Title: From George Washington to Andrew Lewis, 26 April 1758
From: Washington, George
To: Lewis, Andrew


To Major Lewis. 
Sir.[Fort Loudoun] April 26th 1758.     
I have this instant and not before, received the Presidents orders to direct the Captains of the 1st Virginia Regimt to compleat their Companies with all possible expedition, to 1,00 Rank & file each.
The enclosed is a copy of the Instructions which I have given

the Officers sent out from this place. You may give the same to yours; with this only difference—that all the Officers you can possibly spare for this service, be directed to rendezvous, the 10th of may, at Staunton, if you shall not have marched before for this place; and to follow you as fast as possible, if you have.
I have received no money yet to carry on this Service; but shall this day send down to Williamsburgh for some.
You are not to delay a moment in marching to this place, after you are relieved; and orders, I believe, are issued to the Militia for that purpose. Take great care to distribute the militia properly, according to the numbers that may come out. I scarcely know what direction to give you about the Country Stores (ammunition and Tools, I mean) as I can not tell in what manner the Militia will be provided with those Things. The tools, I think, if they are not absolutely necessary there, ought to be brought to this place: as they certainly will be wanted here. The Pay-master will appoint a time to meet your Companies payrolls at Staunton; and you must punctually observe it. I am &c.

G:W.

